— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Kreindler, J.), rendered February 20, 1987, convicting him of murder in the second degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contentions, the prosecutor did not, in his summation comments, usurp the court’s function of instructing the jury on the law (see, People v Johnstone, 131 AD2d 782, 783; People v Cheek, 121 AD2d 649; People v Robinson, 83 AD2d 887; cf, People v Sepulveda, 105 AD2d 854, 857). Furthermore, the sentence imposed was not excessive under the circumstances presented (see, People v Suitte, 90 AD2d 80). Kooper, J. P., Lawrence, Fiber and O’Brien, JJ., concur.